DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/206,909 filed 11/30/2018.

Claims Status
2.	This office action is based upon claims received on 04/19/2021, which replace all prior submitted versions of the claims.
-Claims 4-5, 12-13, 19 are marked as cancelled.
-Claims 24, 25 are marked as new.
- claims 1, 6, 7, 9, 14, and 15 are marked as amended.
-Claims 1-3, 6-11, 14-18, 20-25 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks/Arguments
4.           Applicant's remarks & arguments, see page 7-10, filed on 04/19/2021, with respect to Remarks, Allowable Subject Matter, Claim Rejections under 35 U.S. C. § 103 (Non-Obvious), Conclusion have been fully considered and are persuasive in consideration of applicant’s amendment(s) of independent claims 1, 9, as well as for independent claim 17, incorporation of subject matter noted as allowable in the most recent office action.  The rejections of Claims 1-3, 6-11, 14-18, 20-25 as applicable, have been withdrawn 
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
5.	Claims 1, 9 and 17 (renumbered 1, 7, 13), and via dependency Claims 2-3, 6-8, 10, 11, 14-16, 18, 20-25 (renumbered 2-6, 8-12, 14-20), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with other noted and recited Claim 1 limitations:  
scheduling, based on the fast-fading condition:[[,]] 
a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencies; 
at least one HARQ feedback message in at least one first symbol of the PRB, the at least one first symbol being outside of the first and second mini-slots; 
and data bits in at least one second symbol of the PRB;

For Claim 9 (renumbered 7), in conjunction with other noted and recited Claim 9 (renumbered 7) limitations:
scheduling, based on the fast-fading condition:[[,]] 
a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencies;  
at least one HARQ feedback message in at least one first symbol of the PRB, the at least one first symbol being outside of the first and second mini-slots; 
and data bits in at least one second symbol of the PRB; 

For Claim 17 (renumbered 13), in conjunction with other noted and recited Claim 17 (renumbered 13) limitations:
scheduling, based on the fast-fading condition, (i) a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencies, (ii) a HARQ feedback message in first and second symbols of the PRB, and (iii) Ultra Reliable Low Latency Communication (URLLC) data bits in multiple third symbols of the PRB;

6.	The closest prior art found, is as follows:
(a) BAGHEL et. al (US-20190245656-A1), which is directed generally to wireless communication systems, and more particularly to methods and apparatus for 5G New Radio (NR) device-to-device (D2D) ultra-reliable and low-latency communications (URLLC) communication, which includes transmitting data associated with a URLLC communication in a first set of one or more portions of a wireless communication structure having a plurality of portions, and re-transmitting the data in a second set of one or more portions of the wireless communication structure, wherein one or more slot structures are defined by the plurality of portions, the first set and second set being based on respective mini-slot structures, and discloses: 
An open loop and closed loop HARQ transmissions in a slot structure for NR URLLC communication, defined by two consecutive first mini slot and second mini-slot, in different times, further configurable to utilizing exclusively separate or different frequency resources for the second mini slot (FIG 5, FIG. 6 & ¶0080, ¶0087, ¶0089);
A device with transceiver and means to support HARQ transmissions, transmitting utilizing a structure of a first and second mini slot different in time and frequency, to a receiving device that receives the HARQ transmission and provides feedback designated by the structure (FIG.3 & ¶0056, ¶0057, FIG.6 & ¶0084, ¶0089, ¶0099 & FIG. 10).

(b) Wan et. al. (US-20090013232-A1), which is directed towards Hybrid Automatic Repeat reQuest (HARQ) in wireless communication systems, particularly to the use of HARQ over fluctuating radio channels, and discloses: 
A HARQ method for a system incorporating communication scheduling involving a detection step to detect distorted or fading communications, fading fluctuations and interference fluctuations caused by traffic variations, and a feedback step enabling HARQ retransmissions (¶0042, ¶0045,  FIG. 2 & FIG. 3, ¶0094, ¶0095);
A transmission reception module or transceiver adapted to transmitting from the sending node (basestation or UE) to the receiving node (UE or basestation respectively), and in relation to respective sending device, the transmissions for the HARQ process or HARQ transmissions and corresponding feedback (¶ 0045, ¶0052-¶0054, and FIG. 2 & FIG. 3, ; FIG. 6a, 6b & ¶0091-¶0092, ¶0094)

(c) Martin et. al. (US-20150139000-A1), which is directed towards enhancing CQI in fast fading and/or poor RF scenarios, such as in the event a fast fading condition and/or a poor RF condition is detected at a UE, a CQI value is increased and reported to a serving access point that subsequently increases throughput to the UE, and discloses: 
A device configured to determine via an adaptive filter, a fast fading or slow fading condition based on changes in coefficients tied to input values related to real channel dynamics, which further correlate to pole values determining a fast fading, or a slowly varying or fading channel (FIG. 4 & ¶ 0072);

(d) Korhonen et. al (US-20200007298-A1), which is directed towards wireless communications, particularly to multiplexing information such as HARQ-ACK signaling on an uplink control channel despite a changing TTI length on the downlink channel, and discloses: 
A first and second mini slot in initial and last slots within subframes, utilized for a HARQ feedback process (FIG. 3. & 4., ¶ 0038);
sPDSCH transmissions received by UE, and subsequent and corresponding UE HARQ feedback transmission provided via sTTI structure (FIG. 4, ¶ 0036);

(e) Marinier et. al  (US 20200196343 A1) which is directed towards systems & methods for reliable control signaling, whereby a receiver in a wireless transmit/receive unit (WTRU) may receive physical downlink control channel (PDCCH) transmissions, and whereby the WTRU determines a transmission profile associated with an uplink control information (UCI) based on: an identity of data associated with the UCI and a property of the PDCCH transmission, and whereby the PDCCH transmission may be mapped to one or more resources of a control resource set, and discloses: 
Separate PDSCHs are scheduled on CORESET at a given slot or mini-slot correlating to separate and different downlink specific component carriers at different times (FIG. 2, ¶ 0092);
Separate UCI but with identical HARQ ACK feedback content is transmitted on separate UL specific component carriers at different times, pertaining to a downlink PDCCH on a separate downlink specific component carrier (FIG.3, ¶0095);

(f) Xiong et. al  (US-20200077432-A1) which is directed towards configuration of a plurality of bandwidth parts (BWPs) associated with respective numerologies whereby determination of a physical downlink control channel (PDCCH) with downlink control information (DCI) for information on scheduled resources, includes BWP index for a data transmission to or from a User Equipment (UE), and discloses: 
A PUCCH HARQ feedback assignment scheme on consecutive first and second symbols employing frequency hopping to improve link level performance (FIG. 9, ¶0064,¶ 0065);

(g) Bagheri et. al (US-20180279344-A1) which is directed towards receiving downlink data transmissions on a wireless network, via DMRS associated with different portions of user data and individual first and second TTIs in respective resources, and discloses: 
Communications designed to reduce latency of communication to shorter than 1 ms using shorter minimum TTI (sTTI), where multiple bits associated with communications on sTTI are transmitted on symbols spanning 3rd symbol when sTTI is 3 symbols long(¶0029, ¶0032 & FIG.1, FIG. 4 );
Multiple bits associated with low latency communications that include sPDSCH are scheduled on sTTI and are transmitted to UE (Fig.4 & ¶0045);

(h) Xiong et. al  (US-20190013908-A1) which is directed towards to the field of wireless communications, particularly to fifth generation (5G) radio access technology (RAT) and associated air interfaces, in connection with resource allocation for a 5G physical uplink control channel (xPUCCH), and discloses:
A subframe utilized appropriately that includes 14 symbols and the first 10 symbols are used for xPDCCH, GP, and xPDSCH or xPUSCH, where the last four symbols are used for xPUCCH transmission (FIG. 7 & FIG. 8, ¶0046);
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        May 17, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414